Willson, Judge.
As presented to us in the statement of facts, the evidence is insufficient to support the conviction. Stated concisely, the evidence is that a store house was burglariously entered by some one, and some articles of merchandise stolen therefrom. Shortly thereafter some articles of merchandise similar to those which had been stolen were found in the pos- ' session of the defendant. The articles found in his possession were not identified as the stolen ones, the evidence merely showing that they were similar thereto, and of the same line of goods, which line of goods was kept and sold by other merchants in the country.
Defendant made no effort, to conceal the goods found in his possession, and explained his possession of them by saying that he had purchased them in Waco of a merchant, and there is no evidence in the record which contradicts or even raises a doubt of the truth of such explanation.
The judgment is reversed and the cause is remanded.

jReversed and remanded.